United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Destin, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1010
Issued: March 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2009 appellant, through her attorney, filed a for review of a February 5,
2009 decision of the Office of Workers’ Compensation Programs that denied her claim of partial
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the appeal.
ISSUE
The issue is whether appellant was partially disabled from March 8 to April 25, 2008 due
to her December 3, 2007 injury.
FACTUAL HISTORY
On December 3, 2007 appellant, then a 47-year-old clerk, sustained injury to her neck
which she slipped against an over-the-road container. The Office accepted her claim for a

cervical sprain.1 On December 27, 2007 appellant accepted a full-time modified-duty job offer
as a customer service associate. On May 7, 2008 she filed a CA-7 claim for wage-loss
compensation. The employing establishment submitted a time analysis form which showed that
she worked four hours a day from March 8 to April 25, 2008 and claimed compensation for the
hours not worked.
The record reveals that following a course of physical therapy appellant underwent a
cervical epidural block by Dr. Ruben B. Timmons, a Board-certified anesthesiologist, on
March 25, 2008. On April 8 and 22, 2008 Dr. Timmons performed cervical facet joint injections
at C3-4, C4-5, C5-6 and C6-7. He listed a diagnosis of multilevel degenerative disc disease of
the cervical spine, an annular tear at C6-7 and disc protrusion at C4-5.2
In a May 20, 2008 letter, the Office advised appellant that it approved 67.95 hours of
disability from February 14 to April 22, 2008, for physical therapy and the three hospital
procedures. It notified her that she had not submitted sufficient medical evidence to document
her partial disability for 95.99 hours from March 8 to April 25, 2008. The Office noted that the
only evidence indicating a four-hour work restriction was a limited-duty form dated February 26,
2008 from an uncertain medical provider. It noted that the signature differed from that of
Dr. Timmons. Appellant was advised to submit additional medical evidence explaining her
partial disability for work.
Appellant submitted a March 24, 2008 form of Dr. Frank Francone, a family practitioner,
who requested a transcutaneous nerve stimulation (TENS) unit for relief of her pain and spasms.
In a June 6, 2008 duty status report, Dr. Timmons noted that appellant was able to work since
February 12, 2008. He limited continuous lifting to 10 pounds and intermittent lifting to 70
pounds during eight hours a day; eight hours of standing, simple grasping, fine manipulation, and
reaching above the shoulder; four hours of walking and twisting; two hours of bending,
pushing/pulling, and exposure to dust with no climbing, driving a vehicle or operating machinery
and no exposure to humidity or chemicals and solvents. Appellant also submitted copies of
medical reports previously of record.
In a June 27, 2008 decision, the Office denied appellant’s claim for 95.99 hours of partial
disability from March 8 to April 22, 2008.
On July 25, 2008 appellant, through her attorney, requested a hearing before an Office
hearing representative which was held by telephone on November 13, 2008. In a July 8, 2008
treatment note, Dr. Timmons reiterated the primary diagnoses of cervical degenerative disease,
annular tear at C6-7 and disc protrusion at C4-5. He recommended an ergonomic chair and
noted findings on examination. Dr. Timmons stated that while some of the degenerative disease
“may have been preexisting; however[,] the bulges and the annular tear may be directly related to
1

Diagnostic testing of the cervical spine on December 31, 2007 revealed narrowing of the C5-6 disc space with
several millimeters of retrolisthesis at C5-6. Appellant underwent physical therapy.
2

Appellant submitted a February 26, 2008 limited-duty form which recommended part-time sedentary work for
four hours a day until April 12, 2008. The Office noted that the physician’s signature on the form is illegible. The
Board notes that subsequent forms bear the address of Dr. Timmon’s practice in Fort Walton Beach.

2

the trauma itself.” He attributed her symptoms to her neck injury at work and noted that
appellant had been given restrictions which allowed her to sit at a counter. On August 15, 2008
Dr. Timmons noted that appellant was seen for ongoing cervical pain. He listed her diagnoses
and noted that she could only work part time “because of the intractable nature of the pain and
the fact that the injections have been limited as far as any pain relief is concerned.” On
October 21, 2008 Dr. Timmons stated: “In reference to [appellant’s] ability to work four hours a
day -- it is simply because of the chronic nature of debilitating nature of her pain.” He noted that
although a sprain was accepted as her initial condition, it “may have caused the annual tear at
C6-7, which may have in fact contributed to the symptomatology secondary to her degenerative
dis[c] disease -- prior to sprain was asymptomatic.”
In a February 5, 2009 decision, an Office hearing representative affirmed the denial of
appellant’s claim. She found that the medical evidence from Dr. Timmons was not well
rationalized in explaining why appellant became restricted to work for four hours a day from
March 8 to April 25, 2008.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,3 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.4 Disability is thus not synonymous with physical impairment which may or
may not result in the incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act.5 Whether a particular injury causes an employee to be disabled for work and the duration of
that disability are medical issues that must be proved by a preponderance of the reliable,
probative and substantial medical evidence.6
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7 It is well established that medical conclusions unsupported by
rationale are of diminished probative value.8

3

5 U.S.C. §§ 8101-8193.

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

Tammy L. Medley, 55 ECAB 182 (2003).

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Albert C. Brown, 52 ECAB 152 (2000).

3

ANALYSIS
The Office accepted that appellant sustained a cervical strain related to her federal
employment. Appellant accepted a modified-duty job offer as a full-time customer service
associate on December 27, 2007. She claimed compensation from March 8 to April 25, 2008 for
four hours a day of disability. The Office approved 67.95 hours of disability from February 14
to April 22, 2008 but denied 95.99 hours as the medical evidence was insufficient to establish
partial disability.9
The Board finds that the medical evidence of record is insufficient to establish appellant’s
partial disability for work beyond the hours approved by the Office. The medical evidence
consists of treatment notes from Dr. Timmons who noted that appellant underwent an epidural
block on March 25, 2008. Dr. Timmons did not specifically address appellant’s capacity for
work or the reasons why she was unable to continue at full-time modified duty. The
February 26, 2008 limited-duty form check marked a box that appellant was restricted to parttime duty. The Board has held that a physician’s opinion on causal relationship that consists of
checking a box on a form report is of diminished probative value.10 The form constitutes a
medical conclusion not fortified by rationale explaining appellant’s medical background or the
reasons for her claimed partial disability. The additional form reports from Dr. Timmons for this
period are similarly deficient in providing medical rationale addressing appellant’s partial
capacity for work. On August 18, 2008 Dr. Timmons noted that appellant was seen for ongoing
cervical pain. He noted that, because of the intractable nature of her pain, she could only work
part time. This medical opinion is not sufficient to establish partial disability for the hours
claimed from March 8 to April 25, 2008. Dr. Timmons did not specifically address this period of
time and his treatment of appellant. He did not explain how residuals of the accepted injury
caused appellant’s disability for work under modified restrictions. Dr. Timmons’ October 21,
2008 report is similarly deficient. The Office properly denied appellant’s claim of wage loss for
four hours a day as the medical evidence submitted is not probative.
The March 24, 2008 form report from Dr. Francone recommended a TENS unit for the
relief of pain. Dr. Francone did not address the issue of appellant’s capacity for employment of
explain why she could only work four hours a day. The medical evidence of record is not
sufficient to establish appellant’s disability for work for the 95.99 hours claimed.
CONCLUSION
The Board finds that appellant did not establish partial disability for work beyond the
67.95 hours accepted by the Office.

9

The Board notes that appellant’s claim for disability commencing April 26, 2008 was accepted by the Office in
an August 3, 2009 decision of an Office hearing representative. As this adjudicated a different period of disability,
the August 3, 2009 decision is not null and void. See D.S., 58 ECAB 392 (2007); Lawrence Sherman, 55 ECAB
192 (2003); Douglas Billings, 41 ECAB 880 (1990).
10

See Cecelia M. Corley, 56 ECAB 662 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

